THE CALVERT GROUP OF FUNDS (collectively, the “Funds”) CODE OF ETHICS FOR PRINCIPAL EXECUTIVE AND PRINCIPAL ACCOUNTING OFFICERS I. Introduction The Boards of Directors/Trustees of the Funds have adopted this Code of Ethics (this “Code”) pursuant to Section 406 of the Sarbanes-Oxley Act applicable to the Funds’ Principal Executive Officer[s] and Principal Accounting Officer[s] (the “Covered Officers”) to promote: · Honest and ethical conduct, including the ethical handling of conflicts of interest; · Full, fair, accurate, timely and understandable disclosure; · Compliance with applicable laws and governmental rules and regulations; · The prompt internal reporting to an appropriate person or persons identified in the Code of violations of the Code; and · Accountability for adherence to the Code. II. General Standards of Conduct The Code embodies the commitment of the Funds to conduct their business with the highest ethical standards and in accordance with all applicable governmental laws, rules and regulations. Each
